      Case 1:18-cr-00102-DLC Document 56 Filed 07/17/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             18cr102 (DLC)
                                         :
 DAVID MICHAEL HYLTON,                   :                 ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On February 13, 2020, the defendant entered a plea of

guilty.   Sentence was scheduled for May 15, 2020.        Due to the

COVID-19 pandemic, on April 15, the sentencing was adjourned to

June 25, and on June 5, it was adjourned again to July 30.            The

Government filed its sentencing submission on June 16, 2020.

The defendant’s sentencing submission, which was due July 16,

has not been filed.

     On July 17, defense counsel requested the adjournment of

the sentence to August 25.     Defense counsel has confirmed that

the defendant wishes to be sentenced through an in-court

appearance.   It is hereby

     ORDERED that the request to adjourn the sentence is denied.

The sentencing shall proceed as scheduled on Thursday, July 30,

2020 at 10:00 a.m. in Courtroom 18B, 500 Pearl Street.
      Case 1:18-cr-00102-DLC Document 56 Filed 07/17/20 Page 2 of 3



     IT IS FURTHER ORDERED that all individuals seeking entry to

500 Pearl Street must complete a questionnaire and have their

temperature taken before being allowed entry into the

courthouse.   To gain entry to 500 Pearl Street, follow the

instructions provided here:

https://nysd.uscourts.gov/sites/default/files/2020-

07/SDNY%20Screening%20Instructions.pdf.

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.         Individuals

also must wear face masks at all times in the courthouse unless

the Court authorizes their removal.

     IT IS FURTHER ORDERED that defense counsel must advise the

Court by July 27, 2020, if there is an expectation that more

than ten spectators will attend the sentencing.        The parties

must advise the Court by the same date if there is an

expectation that more than three individuals will be seated at

counsel’s tables.

     IT IS FURTHER ORDERED that the defendant’s sentencing

submission will be due July 27, 2020.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court sentencing of

the defendant may listen to the sentencing proceeding through a




                                    2
         Case 1:18-cr-00102-DLC Document 56 Filed 07/17/20 Page 3 of 3



telephone link by calling 888-363-4749 and using access code

4324948.



Dated:      New York, New York
            July 17, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       3
